Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 41-54 are pending in the current application.
2.	This application is a CON of 16/098,946 11/05/2018 PAT 10836725, which is a 371 of PCT/US2017/031367 05/05/2017, which claims benefit of 62/332,280 05/05/2016
Information Disclosure Statements
3.	The information disclosure statement filed May 12, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because many of the documents are cited are patent application numbers.  If applications are published then they are appropriately cited as publications under the US document heading with publication date.  For a list of kind codes see “http://www.uspto.gov/patents/ebc/kindcodesum.jsp”.  As explained in MPEP 609.04(a) II (C) “For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 1287 OG 163 (October 19, 2004);”.  However as discussed further, “This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation of various bicyclo[2.2.0]octane compounds, however in claim 1 the D  variable is limited to bicyclo[1.1.1]pentane.   There is insufficient antecedent basis for this limitation in the claim.
Reasons for Indicating Allowable Subject Matter
5.	Claims 41-53 are allowable over the art for the following reasons: The claims are drawn to a method of making the compounds that are the subject of US 10,836,725.   The closest prior art is Walter US 20160096800 A1 (cited on the ISR and IDS). Walter teaches compounds of a similar 
.

    PNG
    media_image1.png
    150
    333
    media_image1.png
    Greyscale

The central ring is a cyclohexane vs. the bicyclo[1.1.1]pentane of the compounds of the instant claims.  Generically the cyclohexane is described as the A group defined as a “cycloalkylene”.  Various descriptions of said “cycloalkylene” are described on page 34 at paragraph [0186], however these are not the rings claimed here.  The artisan would need a lot of prescience to envision the bicyclo[1.1.1]pentane claimed here based upon this description.  The generic description of the linking groups also fails to provide for reversal of one of the amide linkages.   The amides of the linking groups in Walter are bound to this ring via the nitrogen atoms, while those of the instant claims have one nitrogen bound group and one carbonyl group as such the methods disclosed in Walter would not lead to any of the compounds of the instant claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625